Citation Nr: 0721392	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-28 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1957 to October 1959.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2005 
rating decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 2006, the 
veteran testified at a videoconference hearing before the 
undersigned; a transcript of that hearing is of record.  


FINDINGS OF FACT

It is reasonably shown that the veteran had ringing in his 
ears in service that has persisted since and is related to 
his service.  


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§1131, 5107; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

    Assessment of VA's application of the Veterans Claims 
Assistance Act in 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), is not necessary given the favorable outcome. Any 
error in the failure to provide notice involving the 
downstream elements of rating and effective date is harmless 
at this time, and can be corrected by the RO following the 
Board's decision. See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a), as well as for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service, 38 
C.F.R. § 3.303(d).

On December 2004 VA examination, the examiner noted that he 
reviewed the claims file and that the record indicated that 
the veteran's service medical records (SMR's) were destroyed 
by fire.  The veteran's DD Form 214 showed that he served for 
almost two years as a Light and Medium field artillery 
crewman.  The examiner noted that the veteran first noticed 
the tinnitus in the 1970's.  The veteran's tinnitus was 
bilateral, constant, and could interfere with sleep.  The 
examiner noted that tinnitus was a subjective complaint with 
no objective means of documenting its presence or absence.  
The examiner opined that the veteran's subjective complaint 
of tinnitus was not at least as likely as not related to his 
history of noise exposure in the military because he reported 
first noticing the noise in the 1970's, about 10 years after 
his military separation.  The examiner noted that the veteran 
worked as a policeman until 1966 and was exposed to some 
gunfire then.  The tinnitus was at least as likely as not 
related to the conditions which were responsible for 
progression of his hearing loss.  The examiner also noted the 
veteran's hearing loss more likely than not began during his 
military service when he was exposed to armored personnel 
carrier and firearms noise.  It likely progressed after 
military service and the veteran reportedly asked for his 
first hearing evaluation in the 1970's.  

During his June 2006 videoconference hearing, the veteran 
indicated that service connection had been granted for 
hearing loss, assigned a noncompensable rating.  He testified 
that he served in the fire direction center for guns in the 
mechanized artillery unit.  The noise level was extremely 
loud.  He indicated that he first started noticing ringing in 
his ears while he was still in the service.  He did not wear 
ear protection.  It never really subsided.  Although, the VA 
examination reported that he did not notice the ringing until 
1970, he veteran indicated that there was a misunderstanding.  
He thought the examiner was asking when he first was treated 
for tinnitus, which was in the early seventies when he had 
his hearing test.  However, he noticed it while he was in 
Germany serving as a field artillery crewman.  He also 
testified that out of the eight years he served as a 
policeman, he only had to qualify on firearms three times.  
After 1966, his occupation consisted mostly of sales.  
Here, there is nothing in the record to suggest that the 
veteran's lay observations of ringing in his ears beginning 
in service and persisting since are not credible.  Even, the 
VA examiner has indicated that a diagnosis of tinnitus is 
based on subjective complaints.  Although, the VA examiner 
indicated that there was not a nexus between the veteran's 
military service and his tinnitus, the examiner based this 
opinion on an accidental miscommunication by the veteran in 
which it was interpreted as the veteran's tinnitus 
manifesting in the 70's.  At his videoconference hearing, the 
veteran clarified himself and stated that ringing in his ears 
actually dated back to his time in service; however, he first 
sought treatment for it in the 70's.  As the veteran's DD 
Form 214 show that he served with an artillery unit, noise 
exposure is conceded.  The record also shows that such noise 
exposure caused the veteran's hearing loss for which service 
connection has been granted.  Therefore, the Board finds that 
the veteran's tinnitus manifested during service and it is 
reasonably shown that service connection for tinnitus is 
warranted.  

  
ORDER

Service connection for tinnitus is granted. 



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


